Title: Saturday 5th of August 1780
From: Adams, John Quincy
To: 


       This morning Pappa brother Charles and myself went to see a Gentleman for whom Pappa had Letters: he invited us to dine with him. After that we went to see the city. We saw the statue of Erasmus, he is in the Grande Place, he holds a book in his hand, there are four inscriptions under it, two in Latin and two in dutch: we walk’d about the town, and came back at about twelve o clock, we went upon the Exchange, where we met Mr. Dubblemuts, (for that is the Gentleman’s name) and went and dined with him with some other Gentlemen who speak English. After dinner we went to walk with a Gentleman who speaks French. Pappa bought a dutch Grammar; after walking about the town some time we came home and drank tea. A little after tea the same Gentleman with whom we walked came and took us in to Mr. Dubblemuts coach and we went to his country seat. We saw some other Gentlemen there who spoke English. We supped there and after supper we came home in Mr. Dubblemuts carriage with a Nephew of his. After we got home Pappa received a Letter from Mr. Jennings with a Card from Mr. Douglass who had came to day from Antwerp and who is lodged in this house. The letter informs that there are fifteen sail of American Vessels arrived at Bordeaux, who brought an account that the Americans were not at all struck at the loss of Charlestown Charleston, that there was no news heard of Mr. de Ternay the 14th. of June. The letter says also that Mr. D’Estaing had been overturn’d in a Chaise in his way to Bordeaux. Mr. Jennings had came to Antwerp on Purpose to overtake us.
       